DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-28 are currently pending.

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that Cao aims at reducing the latency in contrast to applicant’s claimed invention reciting  gateway functionality for the road network node.   (Remarks, page 7, second paragraph).
Examiner respectfully disagrees and submits that Cao, at least discloses, exchanging data with at least a second road-side network node via a sidelink radio channel of the cell-supported radio communications network, in Fig. 1 and  page 7907, section A: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and cellular radios to transmit its packet); and exchanging data with at least a third road-side network node via an adhoc radio channel of the adhoc radio communications network, similarly, page 7907, section A, and Figure 1: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and cellular . Also, per current original specification “that the at least one further road-side network node NN6 is a gateway node” the gateway node with gateway functionality may be interpreted as each vehicle having one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface and alternatively, the vehicle can use both 802.11p and cellular radios to transmit packets.
Applicant further argues that “…., Cao does not even use road-side units, instead Cao only cellular base stations are shown.” page 7, second paragraph).
The Examiner further notes that whether o not “Cao does not even use road-side units, instead Cao only cellular base stations are shown” is not what is claimed, therefore, this distinction need not be determined here. Moreover, the claim does not require to use road-side units but road-side network nodes, which are fairly characterized as cellular base stations, or plainly base stations.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Cao Xianghui et al (“On optimal Device-to-device resource allocation form minimizing end-to-end delay in VANETs”).
Regarding claim 14, Xianghui discloses a first road-side network node (Figure 1, suppose the destination of the packet of vehicle v is to the right side of the road on which v runs) for operating in a cell-supported radio communications network and for operating in an adhoc radio communications network (ad hoc networks (VANETs)), the first road-side network node comprising:
a processor; a memory (Figure 1, base station and Hybrid system); a first radio module configured to operate in the cell-supported radio communications network, a second radio module configured to operate in the adhoc radio communications network; and at least one antenna (abstract: “…  design a hybrid system with both Dili- and IEEE 802.lip-based communications. Figure 1 shows a Hybrid system wherein a vehicle U uses both 802.11p and D2D for communicating with vehicles V and U,’ respectively. Page 7007, A. Hybrid System: “It is assumed that each vehicle has two radio interfaces: one for IEEE 802.11p and the other one for cellular communication”);
a gateway node configured with gateway functionality (Abstract: cellular base stations “BSs”) and is configured to:
exchange data with at least a second road-side network node via a sidelink radio channel of the cell-supported radio communications network (Fig. 1 and  page 7907, section A: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and cellular radios to transmit its packet); and exchange data with at least a third road-side network node via an adhoc radio channel of the adhoc radio communications network (similarly, page 7907, section A, and Figure 1: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and cellular radios to transmit its packet).
Regarding claim 15, Xianghui discloses the first road-side network node according to claim 14, wherein a first access technology layer is used for the exchange of data with at least the second road-side network node, and wherein a second access technology layer is used for the exchange of data with at least the third road-side network node (Abstract, Figure 1, and Section A, p. 7907).
Regarding claim 16, Xianghui discloses the first road-side network node according to claim 14, wherein the exchange of data with the second road-side network node is operated according to at least one of 3GPP TS 36.201, TS 36.211, TS 36.212, TS 36.213, TS 36.214 and TS 36.216, and wherein the exchange of data with at least the 
Regarding claim 17, Xianghui discloses the first road-side network node according to claim 15, wherein the first road-side network node is configured to: coordinate a use of the first access technology layer depending on a use of the second access technology layer (Abstract, Figure 1, and Section A, p. 7907, the licensed 5.9-GHz ITS band to provide physical-layer and medium access control (MAC) layer protocols for data exchange in VANETs).
Regarding claim 18, Xianghui discloses the first road-side network node according to claim 15, wherein the first road-side network node is configured to: coordinate a use of the second access technology layer depending on a use of the first access technology layer (Figure 1, and Section A, p. 7907, the licensed 5.9-GHz ITS band to provide physical-layer and medium access control (MAC) layer protocols for data exchange in VANETs).
Regarding claim 19, Xianghui discloses the first road-side network node according to claim 15, wherein the first road- side network node is configured to: perform a traffic flow control of data traffic across the first access technology layer and second access technology layer (Abstract, Figure 1, and Section A, p. 7907, the licensed 5.9-GHz ITS band to provide physical-layer and medium access control (MAC) layer protocols for data exchange in VANETs).
Regarding claim 20, Xianghui discloses the first road-side network node according to claim 14, wherein the first road-side network node is configured to: receive data via the sidelink radio channel or via the adhoc radio channel  (Fig. 1 and  page 7907, 
Regarding claim 21, Xianghui discloses the first road-side network node according to claim 15, wherein the first road-side network node is configured to: perform data aggregation across the first access technology layer and the second access technology layer (Abstract, Figure 1, and Section A, p. 7907, the licensed 5.9-GHz ITS band to provide physical-layer and medium access control (MAC) layer protocols for data exchange in VANETs).
Regarding claim 22, Xianghui discloses the first road-side network node according to claim 14, wherein the first road-side network node is configured to: receive a first data entity via the sidelink radio channel (Fig. 1 and  page 7907, section A: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and cellular radios to transmit its packet); receive a second data entity via the adhoc radio channel (Fig. 1 and  page 7907, section 
Regarding claim 23, Xianghui discloses the first road-side network node according to claim 14, wherein the first road-side network node is configured to: provide data to be transmitted; determine a transmission instruction for the data, the transmission instruction include a channel selection indicating a) a transmission of the data via the sidelink radio channel of the cell-supported radio communications network, b) a transmission of the data via the adhoc radio channel of the adhoc radio communications network (similarly, page 7907, section A, and Figure 1: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and cellular radios to transmit its packet), or c) a transmission of the data via the sidelink radio channel and the adhoc radio channel (similarly, page 7907, section A, and Figure 1: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and 
Regarding claim 24, Xianghui discloses the first road-side network node according to claim 14, wherein the first road-side network node is configured to: receive a plurality of first data entities via the sidelink radio channel of the cell- supported radio communications network (page 7907, section A, and Figure 1: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and cellular radios to transmit its packet); receive a plurality of second data entities via the adhoc radio channel of the adhoc radio communications network (Abstract, Figure 1, and Section A, p. 7907, the licensed 5.9-GHz ITS band to provide physical-layer and medium access control (MAC) layer protocols for data exchange in VANETs); determine a similarity value for at least a pair of data entities from the plurality of first data entity and the second data entity; and provide the pair of data entities in dependence on the similarity value (page 7907, section A, and Figure 1: "for simplicity, we assume that, at a time, each vehicle has one packet (either self-generated or forwarded) to transmit, such that it will either use the 802.11p or the cellular interface. Alternatively, a vehicle can use both 802.11p and cellular radios to transmit its packet).

Claim 26 contains subject matter similar to claim 14, and thus, is rejected under similar rationale. (Xianghui, Abstract: method based on fifth-generation device-to-device, D2D).
Regarding claim 27, Xianghui discloses the first road-side network node according to claim 14, wherein: the gateway node includes a protocol stack, the protocol stack includes horizontal protocol layers, and the horizontal protocol layers comprise at least two access technology layers ACC 1 and ACC2 for physical and data link layers, at least two network & 
Regarding claim 28, Xianghui discloses the method according to claim 26, wherein: 5U.S. Pat. App. Ser. 16/754,620 Attorney Docket No. [BOSC.P11966US/1001115737] Office Action dated June 24, 2021 the gateway node includes a protocol stack, the protocol stack includes horizontal protocol layers, and the horizontal protocol layers comprise at least two access technology layers ACC 1 and ACC2 for physical and data link layers, at least two network & transport layers N&T1 and N&T2, a coordination layer COORD, a facilities layer FAC, and an applications layer APP  (Abstract, Figure 1, and Section A, p. 7907).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644